Citation Nr: 1409294	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-18 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for surgical scars associated with the service-connected post-operative bilateral hernia repairs with chronic pain syndrome.

2.  Entitlement to an initial compensable evaluation for neuralgia associated with the service-connected post-operative bilateral hernia repairs with chronic pain syndrome.

3.  Entitlement to an evaluation in excess of 30 percent for a hiatal hernia. 

4.  Entitlement to an evaluation in excess of 30 percent for post-operative bilateral hernia repairs with chronic pain syndrome.

5.  Entitlement to an earlier effective date prior to June 24, 2008 for the grant of service connection for surgical scars.

6.  Entitlement to an earlier effective date prior to October 18, 2008 for the grant of service connection for neuralgia.

7.  Entitlement to an earlier effective date prior to June 24, 2008 for an increased rating for a hiatal hernia.

8.  Entitlement to service connection for hypertrophy.

9.  Entitlement to service connection for hyperlipidemia (claimed as hyperlipidemis).

10.  Entitlement to service connection for colon cancer with a temporary 100 percent rating (Paragraph 30).

11.  Entitlement to service connection for diaphragmatic hernia.

12.  Entitlement to service connection for alcohol abuse.

13.  Entitlement to service connection for chronic sinusitis.

14. Entitlement to service connection for cervical radiculopathy.

15.  Entitlement to service connection for a backache.

16.  Entitlement to service connection for hypertrophic and atrophic skin conditions (rash).

17.  Entitlement to service connection for tobacco use disorder.

18.  Entitlement to service connection for memory loss (long-term and short-term).

19.  Entitlement to service connection for sacroilitis.

20.  Entitlement to service connection for muscle spasms throughout body.

21.  Entitlement to service connection for a ventral hernia.

22.  Entitlement to service connection for an umbilical hernia.

23.  Entitlement to service connection for irritable bowel syndrome (IBS).

24.  Entitlement to service connection for atypical chest pain (also claimed as chest wall pain).

25.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sperm abnormality (claimed as testicular
dysfunction).

26.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for allergies (claimed as allergic rhinitis).

27.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraine headaches (also claimed as headaches).

28.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2009, January 2011 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a videoconference hearing in August 2013.  A transcript from this hearing is of record.

Except for the one dismissed claim described below, the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 21, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of the issue of entitlement to an evaluation in excess of 10 percent for surgical scars associated with the service-connected post-operative bilateral hernia repairs with chronic pain syndrome was requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to an evaluation in excess of 10 percent for surgical scars associated with the service-connected post-operative bilateral hernia repairs with chronic pain syndrome, by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At his August 21, 2013 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his appeal for an evaluation in excess of 10 percent for surgical scars associated with the service-connected post-operative bilateral hernia repairs with chronic pain syndrome.

The Veteran also submitted a statement at that time which again indicated that he was withdrawing his claim "for an increased evaluation on my surgical scar".  
 
As this statement from the Veteran clearly shows his intent to withdraw his claim, the Board finds that the Veteran has withdrawn this appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal of the denial of an evaluation in excess of 10 percent for surgical scars associated with the service-connected post-operative bilateral hernia repairs with chronic pain syndrome is dismissed.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a January 2011 decision, the RO, in part, denied entitlement to service connection for hypertrophy, hyperlipidemia (claimed as hyperlipidemis), colon cancer with a temporary 100 percent rating (Paragraph 30), diaphragmatic hernia, alcohol abuse,  chronic sinusitis, cervical radiculopathy, a backache, hypertrophic and atrophic skin conditions (rash), a tobacco use disorder, memory loss (long-term and short-term), sacroilitis, muscle spasms throughout body, a ventral hernia, an umbilical hernia, IBS, atypical chest pain (also claimed as chest wall pain); and failed to reopen claims of entitlement to service connection for sperm abnormality (claimed as testicular dysfunction),  allergies (claimed as allergic rhinitis), migraine headaches (also claimed as headaches) and vertigo.

While the Veteran submitted a statement in February 2011 expressing disagreement with "all issues" of the January 2011 rating decision, it appears that no subsequent statement of the case was ever issued with regard to these issues.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that these issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding these issues are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's claim for an initial compensable evaluation for neuralgia associated with the service-connected post-operative bilateral hernia repairs with chronic pain syndrome, an evaluation in excess of 30 percent for a hiatal hernia and an evaluation in excess of 30 percent for post-operative bilateral hernia repairs with chronic pain syndrome, the Board notes that the most recent VA examination in January 2011 for these disabilities is over 3 years old.  

Additionally, in an August 2013 statement that accompanied his videoconference hearing, the Veteran indicated that his hernia disabilities had worsened as they had become "increasingly more painful over the years".  

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected neuralgia, bilateral hernia repairs with chronic pain syndrome, and hiatal hernia disabilities, contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the issues of entitlement to an earlier effective date prior to June 24, 2008 for the grant of service connection for surgical scars, entitlement to an earlier effective date prior to October 18, 2008 for the grant of service connection for neuralgia and entitlement to an earlier effective date prior to June 24, 2008 for an increased rating for a hiatal hernia; the Board finds that these claims may not be adjudicated as they are inextricably intertwined with the claims for an increased rating for neuralgia, bilateral hernia repairs with chronic pain syndrome, and hiatal hernia disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Indeed, to assign earlier effective dates for the Veteran's hiatal hernia would clearly have bearing on whether higher evaluations are warranted for the service-connected hiatal hernia disability, a matter that involves consideration of staged ratings based upon symptoms throughout the entire appeals period in which the 30 percent rating has been in effect.

Additionally, in adjudicating the increased rating claims, it is possible that the neurological manifestations and surgical scars of the service-connected post-operative bilateral hernia repairs with chronic pain syndrome disability could be found within one year of the date of his claim for increase, which would affect the effective date available for the neuralgia and surgical scarring.   

Accordingly, consideration of the Veteran's earlier effective date claims must be deferred until the RO adjudicates, in the first instance, his pending increased rating claims.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records must be obtained and associated with the claims file.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records must be documented in the claims file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC shall issue a Statement of the Case to the Veteran addressing the matters of entitlement to service connection for hypertrophy, hyperlipidemia (claimed as hyperlipidemis), colon cancer with a temporary 100 percent rating (Paragraph 30), diaphragmatic hernia, alcohol abuse,  chronic sinusitis, cervical radiculopathy, a backache, hypertrophic and atrophic skin conditions (rash), a tobacco use disorder, memory loss (long-term and short-term), sacroilitis, muscle spasms throughout body, a ventral hernia, an umbilical hernia, IBS, atypical chest pain (also claimed as chest wall pain); and whether new and material evidence has been submitted to reopen claims of entitlement to service connection for sperm abnormality (claimed as testicular dysfunction), allergies (claimed as allergic rhinitis), migraine headaches (also claimed as headaches) and vertigo; including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

3.  Then, the RO/AMC must schedule the Veteran for an examination to determine the current nature and severity of his service-connected neuralgia, bilateral hernia repairs with chronic pain syndrome, and hiatal hernia disabilities.  The examiner must be provided with the Veteran's claims file and fully review it.  The examiner should specifically address the following:

a) Whether the Veteran has symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of a considerable impairment of health; or whether the Veteran has symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

b) Whether the Veteran's hiatal hernia is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible; or if the hernia provided for large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.

c) Whether the Veteran's paralysis of the ilioinguinal nerve can be characterized as mild to moderate or as severe to complete. 

d) Discuss the impact that the Veteran's service-connected post-operative bilateral hernia repairs with chronic pain syndrome, hiatal hernia and neuralgia has on his employability, to include whether such renders him unemployable.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


